Citation Nr: 1328839	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to a compensable rating for a bilateral foot disability, diagnosed as plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to April 2007.

This matter is on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The evidence of record show that the Veteran contacted the RO by telephone in September 2012, stating his desire to withdraw this appeal.  However, VA regulations are explicit in that all requests to withdraw an appeal must be in writing.  38 C.F.R. § 20.204 (2012).  The June 2013 supplemental statement of the case shows that the Veteran was in informed of that requirement, but he did not submit a written withdrawal.  Therefore, the Board will adjudicate the appeal.  

The Veteran was scheduled for VA examinations related to the issues on appeal in September 2012, but failed to report, and has not shown good cause as to why he failed to appear.  In cases where a service connection claim has been made, and a veteran fails to appear for a scheduled VA examination without good cause, the claim shall be rated based on the evidence of record.  When a veteran fails to appear for a VA examination related to a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  The Board finds that there is already sufficient evidence of record such that the Board is able to adjudicate the claims in a manner that is not prejudicial to the Veteran.  

In April 2010, the Veteran submitted a statement indicating that his GERD caused regurgitation that led to sores in his mouth and gums.  Those assertions are better characterized as a new claim ,rather than evidence regarding the rating already assigned for his GERD.  Therefore, this new claim for secondary service connection for sores in the mouth and gums is referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  Sleep apnea was not shown in service or for a considerable amount of time thereafter, and is unrelated to active duty service.

2.  The Veteran's GERD is characterized by complaints of reflux symptoms such as indigestion, regurgitation, and arm pain approximately once per week.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health, symptoms of pain, vomiting, material weight loss, and hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health have not been shown.

3.  The Veteran's plantar fasciitis symptoms are characterized by pain when standing and some tenderness.  A moderate foot disorder, or pes planus with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, has not been shown.  


CONCLUSIONS OF LAW

3.  Sleep apnea was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

1.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, Diagnostic Codes 7399-7346 (2012).

2.  The criteria for a compensable rating a bilateral foot disability, diagnosed as plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that the duty to notify was satisfied by letters sent to the Veteran in March and June 2009 which fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

Next, VA has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service medical records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in December 2007 and July 2009.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  

The Veteran was also scheduled to undergo a new VA examination in September 2012, but failed to report, and has not presented good cause as to why he failed to attend this examination.  Nevertheless, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran has submitted a claim seeking entitlement to service connection for sleep apnea.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, service incurrence and a relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  Service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered chronic.  38 C.F.R. § 3.309(a) (2012).  Sleep apnea is not considered a chronic disease and may not be service connected under 38 C.F.R. §§ 3.303(b).  3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

After a review of the competent evidence, the Board finds that service connection is not warranted for sleep apnea.  First, the service medical records that are available do not show complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  Significantly, the Veteran's post-deployment physical examination in December 2006, only five months before he left active duty, did not document any complaints of or observed symptoms related to sleep apnea.   

The post-service evidence does not show symptoms related to sleep apnea until a sleep evaluation in May 2009.  Notably, that first indication of sleep apnea is over two years after he left active duty.  That gap in treatment weighs against the Veteran's claim that his sleep apnea is related to service.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  However, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  Significantly, none of the competent evidence of record indicates a relationship between sleep apnea and active duty, nor has any treating professional indicated such a relationship.  While the VA examination that he was scheduled to attend in September 2012 could have provided additional information, he failed to report to that examination.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In considering this claim, the Board has also considered the statements made by the Veteran relating his sleep apnea to his active service.  However, the Veteran is not competent to provide testimony regarding the etiology of sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea are found to lack competency.

The Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, lacks credibility.  In making that determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, although the Veteran has been evaluated on a number of occasions since he left service, he has never indicated that sleep apnea was an issue until it was identified in 2009.  The Board also cannot ignore the significance of the fact that the Veteran did not file his claim for service connection for approximately eight years after he left active duty.  Shaw v. Principi, 3 Vet. App. 365 (1992) (Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea and there is no reasonable doubt to be resolved in favor of the claimant.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Ratings

The Veteran is seeking increased ratings for his service-connected GERD, rated 10 percent , and for bilateral plantar fasciitis, rated 0 percent.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).

VA must analyze the evidence of pain, weakened movement, excess fatigability, and incoordination and determine the level of associated functional loss for claim rated under diagnostic codes for limitation of motion.   VA IS to regard as seriously disabled any part of the musculoskeletal system that becomes painful on use and .  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2012).  The Board notes that the additional factors of functional limitation must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD

The Veteran is currently assigned 10 percent disability rating for GERD.  GERD is not a disability that is specifically listed in the Schedule for Rating Disabilities.  In such cases, the diagnosed condition will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012). The Board finds that GERD is analogous to hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).

Under Diagnostic Code 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2012); Tatum v. Shinseki, 23 Vet. App. 152 (2009); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted.  In so concluding, substantial probative value is placed on two VA examinations that specifically observed his GERD symptoms.  At the first, in December 2007, the Veteran stated that it had existed since 2007, occurring approximately 50 times a year (or about once per week) and was characterized by symptoms of dysphagia, heartburn, and subscapular pain.  However, it did not affect his general body health or weight, and no arm pain was observed.  Even during flare-ups, he was able to perform daily functions and he had never been hospitalized or undergone surgery to correct his symptoms.   Rather, he had taken Protonix, a drug used to control the amount of acid produced in the stomach.  

At a VA examination in July 2009, the Veteran again described his symptoms to include dysphagia, heartburn, epigastric pain, arm pain, and regurgitation.  However, it did not affect his general body health or weight.  His ability to perform daily functions during flare-ups was unaffected.  The Veteran reported that he did not experience any overall functional impairment from GERD.  While he has been evaluated by a number of outpatient physicians, none of them commented on the effects of his GERD on his daily functioning.

Based on the clinical observations, which include the Veteran's own descriptions of his symptoms, the Board finds an insufficient basis to support the assignment of a rating in excess of his current 10 percent rating.  While he complained of symptoms such as arm pain and regurgitation , the evidence does not indicate that those symptoms had led to "considerable impairment" of his health.  On both occasions, he indicated that it did not affect his general body health and that he was able to perform his daily functioning, even when his GERD was in a flare-up condition. 

Overall, the Board concludes that the Veteran's GERD is not productive of persistently recurrent epigastric distress that is productive of considerable impairment of health.  Moreover, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health have not been shown.  Therefore a rating in excess of 10 percent is not warranted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  The Board finds that competent, objective evidence from the VA examinations to be more persuasive.

The Board also finds that the available schedular rating criteria are adequate to rate the Veteran's GERD.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  His disability picture is not shown to be exceptional or to cause frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for GERD and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Plantar Fasciitis

The Veteran is currently rated 0 percent for bilateral plantar fasciitis under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).  Under Diagnostic Code 5276, a 0 percent rating is warranted for mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012). 

Foot disorders may also be rated under Diagnostic Code 5284, which provides a 10 percent rating for moderate disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).  The Rating Schedule does not define the term "moderate."  The Board must instead evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6 (2012).

After a review of the pertinent evidence, the Board determines that a compensable rating is not warranted for either foot.  First, at a December 2007 VA examination, the Veteran complained of pain in the feet, most typically in the left heel and arch that occurred approximately four times per week and lasting about three hours on each occasion.  The pain typically abated, and was further alleviated by massaging the feet.  During pain, he could function without medication.  At rest, he complained of pain, stiffness, and swelling, but no weakness or fatigue.  While standing or walking, he had not weakness.  He had never been hospitalized or received treatment for the complaints.  Upon examination, no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation was observed.  While tenderness was observed in the left foot, his gait was within normal limits.  Pes planus was observed to be not present, and an X-ray of the left foot, the primary source of symptoms, was normal.  He did not have any limitation with standing or walking.  He did not require any type of shoe support.

At a July 2009 VA examination, the Veteran stated that he had been diagnosed with bilateral pes planus for the past five years, although it was not due to injury or trauma.  He complained of constant foot pain, elicited by physical activity or at rest, and relieved by rest, massage, and orthotics.  The pain was typically exacerbated by exercise and relieved by rest.  During pain, he could function without medication.  At rest, he had no weakness, swelling, or fatigue.  While standing or walking, he claimed swelling.  He denied experiencing pain, weakness, stiffness, or fatigue when walking.  An examination of the feet revealed tenderness bilaterally.  However, painful motion, edema, weakness, atrophy, redness, instability, and disturbed circulation were not observed in either foot.  Palpation of the plantar surface found slight tenderness.  Weight bearing alignment was normal.  While he wore arch supports, pes planus was observed to be not present.  He did not use orthopedic or corrective shoes, but required arch supports.  The arch supports did not relieve the symptoms.  An X-ray of the left foot was within normal limits.  Significantly, no assessments were made of his feet by any outpatient physician. 

The Board finds that the preponderance of the evidence is against the assignment of a compensable rating under Diagnostic Code 5276, as pes planus disorder has routinely not been shown for either foot.  The evidence does not show weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Therefore, a 10 percent rating is not warranted under Diagnostic Code 5276.

Moreover, while there is some pain and tenderness, the Board finds that those symptoms do not rise to the level of a foot injury that is "moderate" in nature.  The Veteran's plantar fasciitis does not appear to lead to physical limitation.  While the Veteran has complained of intermittent pain in the feet, that pain has not resulted in limitations that would result in it being classified as a moderate disability of either foot.  In addition, while the Veteran has complained of pain, two VA examinations did not find painful motion of the feet.  Therefore, the Board finds that a minimum compensable rating is not warranted because the objective evidence, which the Board finds highly persuasive, did not find painful motion of either foot.  38 C.F.R. § 4.59 (2012).

In considering the Veteran's foot disorders, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that a compensable rating for either foot is not warranted on the basis of functional loss due to pain or weakness in this case because those factors have not result in a moderate level of foot disability in either foot.  

Specifically, while the Veteran has complained of pain in the feet, it does not inhibit his daily functioning to a compensable level.  Both VA examiners noted that the Veteran had the ability to function without limitation despite foot pain.  Moreover, examiners explicitly stated that there was no loss in range of motion due to pain or fatigue, and there was no lack of endurance, or incoordination observed.  As such, the effect of his symptoms is adequately contemplated in the currently assigned disability rating.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  The Board finds that competent, objective evidence from the VA examinations to be more persuasive.

The Board also finds that the available schedular rating criteria are adequate to rate the Veteran's bilateral pes planus.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  His disability picture is not shown to be exceptional or to cause frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating greater for bilateral pes planus and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for sleep apnea is denied.  

A rating in excess of 10 percent for GERD is denied.  

A compensable rating for a bilateral foot disability, diagnosed as plantar fasciitis, is denied.  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


